UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7275


WILLIAM TERRENCE CROSS,

                      Petitioner – Appellant,

          v.

ERIC D. WILSON, Warden,

                      Respondent – Appellee.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:11-cv-00332-RBS-DEM)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   Terrence         Cross,   a    federal      prisoner,    appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2011) petition.                 We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                 Cross v. Wilson, No.

2:11-cv-00332-RBS-DEM (E.D. Va. July 1, 2011).                   We dispense with

oral   argument   because      the    facts       and   legal    contentions    are

adequately    presented   in    the     materials       before    the   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2